DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.		
		  Specification
	The specification is accepted. 
	
			    Drawings
	The formal drawings are accepted. 
              
                                  Allowable Subject Matter 
	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
Prior art of record, namely Bedeschi (U.S. PN: 8,954,824) teach a non-volatile memory device comprises error correction component to re-program at least a portion of a non-volatile memory array at least in part in response to detection of one or more heat events and detection of one or more errors in contents of the at least a portion of the non-volatile memory device (see abstract).    

Prior art of record, namely Eguchi et al. (U.S. PN: 9,224,478) teach a temperature of the memory array is compared to a threshold. If the temperature is above a reference level, a load on the charge pump is reduced by providing the voltage to only a reduced number of memory cells (see abstract). 

The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “testing a non-volatile memory (NVM) array, the method comprising: heating the NVM array to a target temperature; while the NVM array is heated to the target temperature: measuring a plurality of currents of a subset of NVM cells of the NVM array, thereby obtaining a current distribution; programming each NVM cell of the NVM array to one of a logically high state or a logically low state; and performing first and second pass/fail (P/F) tests on each NVM cell of the NVM array; and calculating a bit error rate based on the current distribution and the first and second P/F tests”. Consequently, claim 1 is allowed over the prior arts. 
Independent claims 10 and 17 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.      
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                            
                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112